

117 HR 2067 IH: Medication Access and Training Expansion Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2067IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Trahan (for herself, Mr. Carter of Georgia, Mr. McKinley, Ms. Kuster, Mr. Trone, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to require physicians and other prescribers of controlled substances to complete training on treating and managing patients with opioid and other substance use disorders, and for other purposes. 
1.Short titleThis Act may be cited as the Medication Access and Training Expansion Act of 2021 or the MATE Act of 2021. 2.Requiring prescribers of controlled substances to complete training on treating and managing patients with opioid and other substance use disorders Section 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following: 
 
(l)Required training for prescribers on treating and managing patients with opioid and other substance use disorders 
(1)ApplicabilityThis subsection applies— (A)with respect to any practitioner who is licensed under State law to prescribe controlled substances and is not a veterinarian or a dentist; and 
(B)beginning with the first registration or renewal of registration by the practitioner under this section occurring 180 or more days after the date of enactment of the Medication Access and Training Expansion Act of 2021. (2)Training requiredAs a condition on registration under this section to dispense controlled substances in schedule II, III, IV, or V, the Attorney General shall require any practitioner described in paragraph (1)(A) to meet the following: 
(A)If the practitioner is a physician, the practitioner must meet one or more of the following conditions: (i)The physician holds a board certification in addiction psychiatry or addiction medicine from the American Board of Medical Specialties. 
(ii)The physician holds a board certification from the American Board of Addiction Medicine. (iii)The physician holds a board certification in addiction medicine from the American Osteopathic Association. 
(iv)The physician has, with respect to the treatment and management of patients with opioid or other substance use disorders, completed not less than 8 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) that is provided by— (I)the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization accredited by the Accreditation Council for Continuing Medical Education (commonly known as the ACCME); 
(II)any organization accredited by a State medical society accreditor recognized by the ACCME; or (III)any organization accredited by the American Osteopathic Association to provide continuing medical education. 
(v)The physician graduated in good standing from an accredited school of allopathic medicine or osteopathic medicine in the United States during the 5-year period immediately preceding the date on which the physician first registers or renews under this section and has successfully completed a comprehensive allopathic or osteopathic medicine curriculum or accredited medical residency that included not less than 8 hours of training on treating and managing patients with opioid and other substance use disorders, including the appropriate clinical use of all drugs approved by the Food and Drug Administration for the treatment of a substance use disorder. (B)If the practitioner is not a physician, the practitioner must meet one or more of the following conditions: 
(i)Completed not fewer than 8 hours of training with respect to the treatment and management of patients with opioid or other substance use disorders (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Nurses Credentialing Center, the American Psychiatric Association, the American Association of Nurse Practitioners, the American Academy of Physician Assistants, or any other organization that the Secretary determines is appropriate for purposes of this clause. (ii)Graduated in good standing from an accredited physician assistant school or accredited school of advanced practice nursing in the United States during the 5-year period immediately preceding the date on which the practitioner first registers or renews under this section and has successfully completed a comprehensive physician assistant or advanced practice nursing curriculum that included not less than 8 hours of training on treating and managing patients with opioid and other substance use disorders, including the appropriate clinical use of all drugs approved by the Food and Drug Administration for the treatment of a substance use disorder. 
(3)One-time trainingThe Attorney General shall not require any practitioner to complete the training described in clause (iv) or (v) of paragraph (2)(A) or clause (i) or (ii) of paragraph (2)(B) more than once. (4)Rule of constructionNothing in this subsection shall be construed to prevent a practitioner from using the same training both for purposes of satisfying the registration requirement of this subsection and for other purposes, such as satisfying State licensing requirements.. 
3.Practitioner education grant programTitle V of the Public Health Service Act is amended by inserting after section 509 of such Act (42 U.S.C. 290bb–2) the following:  510.Practitioner education grant program (a)In generalThe Secretary shall carry out a program to award grants to eligible entities to expand the integration of substance use disorder education into the standard curriculum of relevant health care and health services education programs, thereby expanding the number of practitioners who deliver high-quality, evidence-based substance use disorder treatment. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— (1)a private nonprofit or public professional association representing health care professionals in the field of medicine, physician assistants, nursing, social work, psychology, marriage and family therapy, or health services administration; or 
(2)a private nonprofit or public entity that is a university, college, or other professional school. (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2022 through 2027.. 
